679 F.2d 216
UNITED STATES of America, Plaintiff-Appellee,v.Francisco DEL SOL, Raul Torres Claro and Angel Luis ReyesMolina, Defendants-Appellants.
No. 81-5761
United States Court of Appeals,Eleventh Circuit.
June 21, 1982.

Cohen, Kokus & Ostrow, George A. Kokus, Miami, Fla., for defendants-appellants.
Stanley Marcus, U. S. Atty., Miami, Fla., for plaintiff-appellee.
Appeal from United States District Court Southern District of Florida.
Before GOLDBERG*, HILL and HATCHETT, Circuit Judges.
PER CURIAM:


1
During a safety and documents check, officers of the United States Coast Guard discovered approximately 12,000 pounds of marijuana aboard the appellants' fishing vessel, which was anchored off the coast of the Bahamas.  The appellants, all of whom are foreign nationals, pled guilty to charges of knowingly possessing with the intent to distribute a controlled substance in violation of 21 U.S.C. § 955a(a) and 18 U.S.C. § 2.  The issue they raise on appeal is whether the district court had jurisdiction absent an allegation and proof by the government that they intended to affect the United States in any way.


2
Recent decisions of this court lead us to conclude without hesitation that "law of the flag" jurisdiction existed in this case.  In passing § 955a, Congress intended to reach extraterritorial acts of possession aboard American ships under that theory of jurisdiction.  United States v. Riker, 670 F.2d 987 (11th Cir. 1982).  Here, the indictment alleged that the vessel in question was "a vessel of the United States," and the appellants do not contend otherwise.  There is a dispute as to whether the vessel was on the high seas or within the territorial waters of the Bahamas, but that issue is irrelevant.  "Under well established principles of international law, the jurisdiction of the United States to prosecute crimes on board ship is concurrent with the jurisdiction of the nation in whose waters the crime occurs."  United States v. Liles, 670 F.2d 989, 992 (11th Cir. 1982).

The convictions are

3
AFFIRMED.



*
 Honorable Irving L. Goldberg, U. S. Circuit Judge for the Fifth Circuit, sitting by designation